DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 3 and 8 are objected to because of the following informalities:
A period should be inserted at the end of each of claims 3 and 8.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 102((a)(1)) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Slavtcheff et al, U.S. Patent No. 6,506,713.
Slavtcheff et al, U.S. Patent No. 6,506,713, discloses a cosmetic effervescent cleansing composition in the form of an anhydrous dry solid comprising 1-80% of an alkaline material, 0.5-80% of an acid material, and 0.1-80% of dried plant solids, wherein the composition generates foam when wetted with water and is applied to the skin (see abstract and col. 2, lines 13-28).  It is further taught by Slavtcheff et al that suitable acid materials include citric acid (i.e. an acidic buffering agent; see col. 3, lines 1-25), that suitable alkaline materials include sodium bicarbonate (i.e. a basic buffering agent; see col. 3, lines 26-38), that the composition further contains 0.1-30% of surfactants, such as sodium cocoyl isethionate, sodium methyl cocoyl taurate, and sodium lauryl sulfate (see col. 3, lines 50-59), and that the composition further contains electrolytes, such as magnesium sulphate (see col. 5, lines 41-51), per the requirements of the instant invention.  Specifically, note Examples 1-7 in Tables 1-7.  Although Slavtcheff et al is silent with respect to the peak foam volume and foam decay level of their cosmetic effervescent cleansing compositions, the examiner asserts that the cosmetic effervescent cleansing compositions disclosed in Slavtcheff et al would inherently meet the peak foam volume and foam decay level requirements of the instant invention, since the cosmetic effervescent cleansing compositions disclosed in Slavtcheff et al contain all of the required components in the amounts required in the instant claims to achieve the required peak foam volume and foam decay level requirements, absent a showing otherwise.  Therefore, instant claims 1-20 are anticipated by Slavtcheff et al, U.S. Patent No. 6,506,713.
In the alternative that the above disclosure is insufficient to anticipate the above listed claims, it would have nonetheless been obvious to the skilled artisan to produce the claimed composition, as the reference teaches each of the claimed ingredients within the claimed proportions for the same utility.

Claims 1-19 are rejected under 35 U.S.C. 102((a)(1)) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Kvietok et al, WO 99/19430.
Kvietok et al, WO 99/19430, discloses a detergent composition comprising 1-10% by weight of magnesium sulfate, various anionic surfactants, including isethionates (see claim 1 on page 31), 3% by weight of citrate (i.e. an acidic buffering agent), 7.6-8.4% by weight of carbonate (i.e. a basic buffering agent), 18.6-20.5% by weight of sodium percarbonate (i.e. a basic buffering agent), and adjunct ingredients (see Example 2G and Example 2H on page 29), per the requirements of the instant invention.  Although Kvietok et al is silent with respect to the peak foam volume and foam decay level of their detergent compositions, the examiner asserts that the detergent compositions disclosed in Kvietok et al would inherently meet the peak foam volume and foam decay level requirements of the instant invention, since the detergent compositions disclosed in Kvietok et al contain all of the required components in the amounts required in the instant claims to achieve the required peak foam volume and foam decay level requirements, absent a showing otherwise.  Therefore, instant claims 1-19 are anticipated by Kvietok et al, WO 99/19430.
In the alternative that the above disclosure is insufficient to anticipate the above listed claims, it would have nonetheless been obvious to the skilled artisan to produce the claimed composition, as the reference teaches each of the claimed ingredients within the claimed proportions for the same utility.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN P MRUK whose telephone number is (571)272-1321.  The examiner can normally be reached on 7:00am-5:30pm Monday-Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew, can be reached on 571-272-2817.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

                                                                                 /BRIAN P MRUK/
                                                                                 Primary Examiner, Art Unit 1761


Brian P Mruk
August 29, 2022